Citation Nr: 0736717	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  03-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
veteran's service-connected right knee disability.  

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a psychiatric 
disability, to include learning disability.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of November 2002 and March 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the right knee rating question 
currently under consideration because of the veteran's 
disagreement with an original rating, the Board has 
characterized that issue as set forth on the title page.  




FINDINGS OF FACT

1.  The veteran's chronic right knee disability is evidenced 
by full range of motion, without any complaint of discomfort 
or increased fatigue, with excellent stability, and intact 
medial and lateral collateral ligaments.  

2.  The veteran does not have a left knee disability that is 
related to his military service.

3.  The veteran does not have a cervical spine disability 
that is related to his military service.

4.  The veteran does not have a psychiatric disability, to 
include a learning disability, that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
veteran's right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5157 (2007).  

2.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2007).  

3.  The veteran does not have a cervical spine disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have a psychiatric disability, to 
include learning disability, that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002 and April 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Right knee

The veteran was medically discharged from the Army because of 
chronic low back disability.  He underwent right ACL 
reconstruction in 1994.  Following the ACL reconstruction the 
veteran's right knee was not the subject of any complaint or 
treatment for the remainder of his military service.  The 
report of an August 1998 examination given in response to 
complaints of headache and back pain reported that the 
veteran expressed a desire to get out of the Army, raising 
several other complaints as reasons why he was non-deployable 
and therefore should be released from service.  The veteran's 
right knee, however, was not complained of.  The examination 
was normal, with the exception of his complaints of back 
pain, for which a referral was made.  

The veteran was afforded a VA examination related to his 
right knee in May 2005.  The examiner described the veteran's 
right knee ACL reconstruction as having a very satisfactory 
result.  The veteran reported that from time to time his 
right knee becomes slightly uncomfortable, but that he has 
had no episodes of giving way, falling, or need for external 
support with a brace.  On examination, there was a well-
healed midline incision that was non-tender, and there was no 
effusion in the right knee.  The veteran repeatedly 
demonstrated full range of motion from zero degrees extension 
to 120 degrees of flexion without any discomfort or increased 
fatigue.  The stability of the right knee was said to be 
excellent, with a negative drawer sign and negative Lachman's 
test.  The right medial and lateral collateral ligaments were 
intact, with no clicking noted.  X-ray examination revealed 
broken screws at the lower end of the femur; there was no 
indication given that this in any way resulted in any 
limitation or additional disability related to the right 
knee.  The examiner summarized that the result of the 
veteran's anterior cruciate ligament repair was considered 
excellent.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right 
knee claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the background discussion above, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's right knee.  

The veteran's right knee disability is evaluated utilizing 
the criteria found at Diagnostic Code 5257, other impairment 
of the knee.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5257, 
a 10 percent rating is for application when there is slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is for application when there is moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
for application when there is severe recurrent subluxation or 
lateral instability.  

Here, the veteran's right knee disability picture more nearly 
approximates the criteria required for the currently assigned 
noncompensable rating as there is no evidence of even a 
slight disability that would warrant a compensable (10 
percent) disability rating under Diagnostic Code 5257.  As 
noted, when most recently examined in May 2005 the examiner 
found that the veteran's anterior cruciate ligament repair 
was considered excellent.  Right knee stability was said to 
be excellent with a negative drawer sign and negative 
Lachman's test.  The right medial and lateral collateral 
ligaments were intact, with no clicking noted, and there was 
no effusion in the right knee.  

The Board has considered whether other diagnostic codes might 
allow for a compensable disability rating for the veteran's 
right knee, but finds none.  Diagnostic Code 5256 is inapt 
because there is no evidence of ankylosis.  Diagnostic Codes 
5258 and 5259 are also not for application because the 
veteran's right knee disability is related to ligament, not 
cartilage, damage.  Diagnostic Codes 5260 and 5261 are inapt 
because, as the May 2005 examiner found, the veteran has 
complete range of motion of the right knee without any 
discomfort or increased fatigue.  Finally, Diagnostic Code 
5262 is not for application because there is no evidence of 
impairment of the tibia and fibula.    

In sum, the veteran's right knee disability picture more 
nearly approximates the criteria required for the currently 
assigned noncompensable rating, and a compensable rating is 
not warranted under any appropriate Diagnostic Code.  
38 C.F.R. § 4.7.

III.  Left knee

The veteran contends that he has a left knee disability that 
is secondary to this service-connected right knee disability.  
At a September 2007 hearing before the undersigned Veterans 
Law Judge, the veteran testified that because of the surgery 
he had on the right knee he has had to compensate for the 
right knee, and that this has caused a left knee disability.  
He testified that his symptomatology consists of weakness in 
the left knee most of the time.  He also testified that he 
has not been treated for any left knee disability, nor has 
any doctor ever said anything about his left knee, except 
that he said he had been told that both knees have arthritis.  

An August 1992 orthopedic consult reported that the veteran 
gave a history of what were termed two probable left knee 
dislocations, in 1988 and 1991, which predated his military 
service by about five and two years respectively.  The 
veteran's SMRs contain no record of complaints or treatment 
related to his left knee.  The veteran was afforded an in-
service examination in February 1999 in connection with the 
medical evaluation board that resulted in his medical 
discharge from the Army for his low back disability.  That 
examination made no mention of a left knee disability.

The veteran was afforded an examination related to the left 
knee claim in November 2002.  Examination revealed that the 
veteran had full range of motion of the left knee.  Stability 
was good, and there was no evidence of ligamentous injury.  
The examiner noted that there have been no findings relative 
to any impairment of his left knee function.  X-ray 
examination reported to significant or minor abnormality.  
There was no report of arthritis in the left knee.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  If there is no showing of 
a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

As noted, the veteran avers only that he has a left knee 
disability that has resulted from his compensating for his 
service-connected right knee disability.  The Board will 
nevertheless discuss all service connection possibilities.  

As noted, the record shows that it is likely that the veteran 
dislocated his left knee twice before he entered the Army.  
Since the evidence indicates that the veteran had these left 
knee dislocations prior to service, the Board must determine 
whether or not a left knee disability was aggravated in 
service.  The veteran's SMRs show no complaints or treatment 
for any left knee condition.  Since there is no evidence of 
any occurrence of a left knee complaint or treatment in 
service, and since the November 2002 VA examiner found no 
evidence of a left knee disability more than three years 
after leaving service, the Board finds that the evidence is 
clear and unmistakable that the veteran's pre-existing left 
knee dislocation was not aggravated by his military service.  
See Cotant v. Principi, 17 Vet. App. 116 (2003).  

Moreover, with no evidence in the veteran's SMRs of any 
injury or aggravation to the left knee, service connection 
for a left knee disability is not warranted on a direct 
basis.    

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, there simply is no credible medical evidence of a 
current left knee disability.  As noted, the November 2002 VA 
examiner found no impairment whatsoever.  Moreover, there are 
no current treatment records showing complaints of, or 
treatment for, a left knee disability.  At his hearing, the 
veteran testified that his symptomatology consists of 
weakness in the left knee most of the time.  He also 
testified that he has not been treated for any left knee 
disability, nor has any doctor ever said anything about his 
left knee, other than that he said he has been told that both 
knees have arthritis.  As noted, x-ray examination n November 
2002 did not report any arthritis in the left knee.  Thus, in 
total, other than the veteran's subjective complaints of left 
knee pain, there is no direct evidence of a current left knee 
disability, either in the form of a diagnosis or of 
treatment.  

While the veteran is qualified as a layperson to describe any 
symptoms he may experience, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to diagnosis of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2007).  Consequently, the veteran's own assertions as to the 
diagnosis of a left knee disability have no probative value, 
especially in light of the absence of clinical evidence of a 
left knee disability in the course of his 2002 examination 
and the absence of any record of treatment for a left knee 
disability.  

IV.  Cervical spine

The veteran contends that he has a cervical spine disability 
that is related to his military service.  Specifically, at 
his hearing the veteran testified that he guessed his current 
neck disability was related to the pull-ups or sit-ups he was 
required to do while in service.  He contends that he 
experiences neck pain all the time, and that he undergoes 
treatment for his neck disability.  

The veteran's SMRs are silent as to any neck/cervical spine 
complaints or treatment.  The last examination that the 
veteran underwent in service (the medical evaluation board 
examination discussed above) noted only that the veteran had 
low back pain.  There was no suggestion that the veteran's 
back disability included complaints related to the cervical 
spine.  

X-rays taken of the cervical spine in October 1999, five 
months after the veteran left active duty, found anterior 
disc narrowing at C5-C6 and C6-C7 with anterior osteophyte 
formation, apparently evidence of reversal of the normal 
cervical lordosis centered at C5-C6.  The interpreting 
radiologist evidently gave no significance to the foregoing 
because his diagnosis was "no significant or minor 
abnormality."  

The veteran was afforded a VA examination in August 2002 that 
included examination of the neck.  The examiner noted that 
the veteran gave a history of recurrent neck sprain, but on 
examination the examiner found nothing other than complete 
normal range of motion of the cervical spine.  

Of record is the report of a November 2004 MRI of the 
cervical spine that showed annular bulge and mild right-sided 
facet hypertrophy at C4-C5, mild to moderate narrowing of the 
right exit neural foramen due to bulging disc and facet 
hypertrophy at C5-C6, and broad based central bulge of the 
disc at C6-C7.  A private emergency room treatment noted 
dated in May 2005 indicates that the veteran complained of 
neck pain following a motor vehicle accident.  

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Further, if there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Here, there is no medical evidence of in-service incurrence 
or aggravation of an injury or disease related to the 
veteran's cervical spine.  There is also no evidence of 
continuity of symptomatology after service as is required to 
support a finding of chronicity of a disability.  The 
interpretation of x-rays taken of the cervical spine in 
October 1999, five months after the veteran left active duty, 
was that there was "no significant or minor abnormality."  
In August 2002 a VA examiner found nothing other than 
complete normal range of motion of the cervical spine.  

It was not until November 2004, more than five years after 
the veteran left active duty, that an MRI of the cervical 
spine revealed medical evidence of a cervical spine 
disability.  Thus, absent any medical evidence of in-service 
incurrence or aggravation of an injury or disease related to 
the veteran's cervical spine, and without evidence of a 
cervical spine disability until more than five years after 
the veteran's left active duty, the Board finds that service 
connection for a cervical spine disability is not warranted.  

The Board notes again that there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to diagnosis or etiology of a 
disability, and that his own assertions as to diagnosis or 
etiology of a cervical spine disability therefore have no 
probative value.  

V.  Psychiatric disability

The veteran's SMRs show no complaint or treatment for any 
psychiatric condition.  A July 2002 VA mental disorders 
examination, conducted by J.T., Ed.D., resulted in a 
diagnosis of dysthymic disorder and schizotypical personality 
disorder with psychotic features.  The record shows that the 
veteran has had some difficulty in completing his post-
secondary education, and that those difficulties involve what 
has been described as an adult residual of a learning 
disability that arose early in life.  The veteran contends 
that he has not been able to hold a job because of these 
disabilities, which he contends resulted from his military 
service.  

The veteran underwent another mental health assessment in 
January 2003.  That examiner noted that the veteran reported 
having problems with writing papers related to his 
schoolwork.  The examiner also noted that the veteran 
suffered a head injury as a boy of 15, and also was involved 
in a motor vehicle accident while in middle school, both of 
which accidents involved brief losses of consciousness.  The 
veteran reported that he was at the time of this examination 
completing work on an Associate Degree in sociology; the 
examiner subsequently learned that the veteran's grades were 
not good enough for the veteran to transfer credits to a 
four-year institution as he had hoped to do.  

On examination, the examiner noted that the veteran was not 
depressed as had previously been reported.  The examiner's 
diagnosis was schizotypal personality disorder, rule out 
atypical psychosis.  

An August 2004 addendum to an earlier progress note indicates 
that the veteran reported that the author of the note had 
initially seen the veteran in January 2004 when he had 
presented with moderate dysthymia (chronic mood disorder 
manifested as depression).  The veteran reported that he 
subsequently obtained a security job, but quit after six 
months secondary to boredom and disillusionment.  The veteran 
reported that prior to September 11, 2001, he was extremely 
optimistic about life, but that the terrorist attacks on that 
day ushered in his current dysthymia.  The addendum concluded 
that the veteran's diagnosis was still unclear; it could be 
bipolar, depressed type, but that, regardless, the veteran 
presented with depressive symptoms over the past year.  

The veteran was afforded VA mental health examinations in 
July and October 2006 in connection with this claim.  The 
examiner noted that the veteran was under no active mental 
health treatment at the time of the examinations.  The 
examiner recounted other findings in the veteran's record, 
principally from neuropsychiatric testing by VA 
neuropsychologist D.G., Ph.D. in June 2000, that showed the 
veteran presented with a serious cognitive disorder, poor 
academic achievement, marked deficits in working memory, and 
in spelling achievement.  It was here that the veteran's 
adult onset residual of a learning disability was apparently 
first reported.  The veteran reported to his November 2006 
examiner that he had not worked since November 2005, and that 
he had no motivation to return to work at the present time.  

Mental status examination revealed that the veteran was 
cooperative but not fully articulate.  He appeared to be 
depressed, though he denied experiencing depression or 
significant anxiety; range of affect was rather constricted 
with a flatness in describing his experiences.  He denied any 
auditory or visual hallucinations, and reported that he had 
vivid dream imagery.  He denied panic attacks or excessive 
alcohol or drug use.  He reported being suspicious of others.  
Insight was reported as poor; problem solving was impaired.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was cognitive disorder, not 
otherwise specified, which addressed his learning disability; 
and dysthymic disorder.  Axis II (personality disorders and 
mental retardation) diagnosis was schizotypical personality 
disorder.  The Axis III (general medical conditions) 
diagnosis was pain and lumbosacral cervical strain, flat foot 
condition.  In Axis IV (psychosocial and environmental 
problems) the examiner noted social isolation, housing, and 
financial troubles.  The Axis V (global assessment of 
functioning (GAF) score) report was 60.  The examiner found 
the veteran to be competent for VA purposes and managing his 
funds.  

The examiner noted that, after his review of the veteran's 
claim folder and his interview of the veteran, it was his 
opinion that the veteran's cognitive disorder, that is, his 
learning disability, was not caused by or resulted from his 
military service.  The examiner also noted that the veteran 
has some mild depression (the dysthymia) which is secondary 
to his schizotypical personality disorder that existed prior 
to his military service.  

As noted, service connection generally requires (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Here, there is medical 
evidence of current mental health disability, diagnosed as 
cognitive disorder, identified with his learning disability; 
dysthymic disorder; and schizotypical personality disorder.  
However, there is no medical evidence of in-service 
incurrence or aggravation of any related mental disorder or 
disease.  Moreover, there is no medical evidence of a nexus 
between the current disability(ies) and the veteran's 
military service.  To the contrary, the July and October 2006 
examiner specifically opined that there was no nexus between 
the veteran's cognitive (learning) disability or his mild 
depression, and his military service.  

Specifically addressing the examiner's finding that the 
veteran has some mild depression (dysthymia) that is 
secondary to his schizotypical personality disorder that 
existed prior to his military service, the Board notes that 
personality disorders are not diseases or injuries within the 
meaning of the applicable legislation governing award of VA 
disability compensation benefits.  See 38 C.F.R. §§ 3.304(c), 
4.9.  The diagnosed depression that has been linked to the 
veteran's personality disorder is therefore not subject to 
service connection.  See 38 C.F.R. § 3.310.  Finally, in view 
of the absence of any evidence in the veteran's SMRs of any 
complaint or treatment for any psychiatric condition, 
including depression, the Board finds that the evidence is 
clear and unmistakable that the veteran's pre-existing 
personality disorder and its sequela of mild depression was 
not aggravated by his military service.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits for any of the veteran's service connection claims.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's claimed left knee, cervical spine, and psychiatric 
disabilities, including learning disability, are not 
traceable to disease or injury incurred in or aggravated 
during active military service.  


ORDER

Entitlement to an initial compensable evaluation for the 
veteran's service-connected right knee disability is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a psychiatric 
disability, to include learning disability, is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


